Order filed September 22, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00007-CV
                                   ____________

                GOPIKRISHNA P. DORAISWAMY, Appellant

                                        V.

           PIPING TECHNOLOGY & PRODUCTS, INC., Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-53760

                                     ORDER

      This is an accelerated appeal from an order signed December 10, 2014. On
September 29, 2015, the appeal was submitted to the court without oral argument.
On October 12, 2015, the parties notified this court that the parties had reached an
agreement to settle the issues on appeal, and appellant no longer intended to pursue
the appeal. Appellant stated he would be filing a motion to dismiss the appeal.
      On February 25, 2016, this court abated this appeal to permit the parties time
to file a motion to dismiss the appeal. As of the date of this order, the court has not
received a motion to dismiss. Accordingly, we issue the following order.

      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be reinstated
and dismissed. The court also will consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.

                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.